.Case 0:20-cv-61879-WPD Documenti Entered on FLSD Docket 09/15/2020

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FT. LAUDERDALE DIVISION

CASE NO.:
ROBERTHA PALMER,

Plaintiff,
vs,

WAL-MART STORES EAST, LP,
a Foreign Corporation,

Defendant.
/

 

WAL-MART STORES EAST, LP’S NOTICE OF REMOVAL

Defendant, WAL-MART STORES EAST, LP, (“Wal-Mart”), by and through its
undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(1), and Rule 81(c) of
the Federal Rules of Civil Procedure, removes to this Court the action filed in the 17" Judicial
Circuit Court in and for Broward County, Florida, Case No. CACE-20-009815, with full
reservation of rights, exceptions and defenses, and in support thereof states:

I. BACKGROUND

1. On or about June 15, 2020, Plaintiff commenced this action by filing a Complaint
against Wal-Mart Inc. in the 17th Judicial Circuit Court in and for Broward County, Florida. See
Pl.’s Compl., attached as Ex. “A.”

2. The Complaint was served on June 23, 2020. See Service of Process attached as
Ex. “B.”

3. On or about July 13, 2020, Plaintiff filed an Amended Complaint to correct the
named Defendant, in the 17th Judicial Circuit Court in and for Broward County, Florida. See
Pl.’s Compl., attached as Ex. “C.”

HAMILTON, MILLER & BIRTILISEL Lop

150 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690

Page 1 of 10
_Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 2 of 10

4. The Amended Complaint was served on July 13, 2020. See Notice of Filing with
Certificate of Service attached as Ex. “D.”

5. Plaintiff alleges a claim for negligence against Wal-Mart as a result of an injury
about her body and extremities that she allegedly sustained when she slipped and fell on January
3, 2020 while at the Wal-Mart store located at 301 South State Road 7, Hollywood, FL 33023.
See Ex. “C” at 7 J 3,4, 7, 9,10.

6. Specifically, the Plaintiff alleges that she slipped and fell on a foreign substance
on the floor while walking near the entrance of the store, by Customer Service area. Id. at § 4.

7. Plaintiff alleges Wal-Mart was negligent in creating a dangerous and defective
condition by improperly allowing a foreign substance to remain on the floor; having knowledge
of or in exercising reasonable care should have had knowledge of a dangerous or defective
condition; allowing a condition to exist for a length of time that a reasonable inspection would
have disclosed the dangerous condition; failing to take adequate precautionary and/or preventive
measures to protect individuals from reasonable foreseeable danger; and failing to adequately

and properly inspect and maintain the floor, and warn of the dangerous condition on the floor.

Id. at 76.

8. The Plaintiff alleges that she is a resident and citizen of Leon County, Florida. /d.
at ¥ 2.

9. To date, Plaintiff has not submitted a demand letter setting forth damages for

Plaintiff's alleged injuries associated with the incident set forth in the complaint.

10. On or about September 2, 2020, the Plaintiff served Verified Answers to
Interrogatories propounded by the Defendant, which indicated Plaintiff has incurred medical
bills, which total $108,471.25, See Redacted Answers to Interrogatories attached as Ex. “E.”

2
IAMILTON, MILLER & BIRTITEISEL ce

160 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
_Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 3 of 10

11. This matter is therefore removable based on diversity of citizenship of the parties,
and because the amount in controversy is in excess of $75,000.00 exclusive of interest,
attorney’s fees, and costs.

12. Wal-Mart attaches hereto and makes a part of this notice a copy of the process,
pleadings, and other papers filed in the 17th Judicial Circuit in and for Broward County together
with a docket sheet from the Clerk of the Court. See attached as Composite Ex. “F.”

13. Wal-Mart reserves the right to raise all defenses and objections in this action after
the action is removed to this Court.

Il. REMOVAL IS TIMELY

14. In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of
Removal within thirty (30) days of the date that it received a copy of Plaintiff's Verified
Answers to Interrogatories. Plaintiff's Verified Answers to Interrogatories is the initial document
setting forth the claim for relief against the Defendant upon which Plaintiff's action is based. The
thirty (30) day period commenced on September 2, 2020, when Plaintiff served her Verified
Answers to Interrogatories. See Ex. “E.”

15. Venue exists in the United States District Court for the Southern District of
Florida, Ft. Lauderdale Division, because the 17th Judicial District in and for Broward County,
where Plaintiff filed her state court Complaint is located in Broward County Florida, which is
located within the United States District Court for the Southern District of Florida, Ft.

Lauderdale Division.

3
HAMILTON, MILLER & BIRTHUISEL tLe

150 SOUTHEAST SECOND AVENUE, SUITE 1200 -MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 4 of 10

Ill. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES
16. Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction
of all civil actions where the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interest and costs, and is between — citizens of different States.” This action satisfies
the complete diversity of citizenship requirement of 28 USC § 1332(a)(1).
A. — Citizenship of Robertha Palmer

17. Plaintiff is a resident and citizen of Leon County, Florida. See Ex. “C.” at § 2. “It is
well established that a party’s residence is prima facie evidence of a party’s domicile,” and
“[flor purposes of diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz

v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

B. Citizenship of WAL-MART STORES EAST, LP

18. At the time of the alleged incident, and currently, Wal-Mart Stores East, LP is a
limited partnership, which currently is, and was at the time of the Complaint, a Delaware Limited
Partnership with its principal place of business in the State of Arkansas. WSE Management, LLC
is the general partner and WSE Investment, LLC is the limited partner of Wal-Mart Stores East,
LP. These are the only partners of Wal-Mart Stores East, LP. WSE Management, LLC and WSE
Investment, LLC were at the time of filing the Complaint, and still are, Delaware limited liability
companies. The sole member of WSE Management, LLC and WSE Investment, LLC is, and was
at the time of filing the Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited Liability
Company. The sole member of Wal-Mart Stores East, LLC is, and was at the time of filing the
Complaint, Wal-Mart Stores, Inc. Wal-Mart Stores Inc., is, and was at the time of filing the
Complaint, an incorporated entity under the laws of the State of Delaware. Wal-Mart Stores Inc.,
at the time the Complaint was filed and presently, incorporated in the State of Delaware. The

4
HAMILTON, MILLER & BIRTHISEL coe

150 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 306-379-3690
Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 5 of 10

principal place of business for all of the above mentioned entities (Wal-Mart Stores East, LP;
WSE Management, LLC; WSE Investment, LLC; Wal-Mart Stores East, LLC; and Wal-Mart
Stores, Inc.) is, and was at the time of filing the Complaint, Bentonville, Arkansas. See Florida
Department of State, Division of Corporations, Detail by Entity Name for Wal-Mart Stores East,
LP, attached as Composite Ex. “G.” |

IV. AMOUNT IN CONTROVERSY

19. The amount in controversy exceeds $75,000.00.

20. Although PlaintifPs Complaint does not spccify an amount in controversy other
than the state court $30,000.00 jurisdictional minimum, it is clear from Plaintiffs Verified
Answers to Interrogatories that her claimed damages exceed the jurisdictional minimum in this
Court of $75,000.00. [See Ex. “E.”]

21. Where, as here, a plaintiff makes “an unspecified demand for damages in state
court, a removing defendant must prove by a preponderance of the evidence that the amount in
controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS.
Dealer Service Corp., 77 F.3d 1353, 1357 (I 1th Cir. 1996), abrogated on other grounds by
Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000),

22. “In the Eleventh Circuit, a district court may consider the complaint and any later
received paper from the plaintiff as well as the notice of removal and accompanying documents
when deciding upon a motion to remand.” Katz, 2009 WL. 1532129, at *4 (S.D. Fla. June 1,
2009) (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)).
“Additionally, a district court may consider evidence outside of the removal petition if the facts

therein existed at the time of removal.” Jd (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320

5
MWAMILTON, MILLER & BIRTHISEL Lp

150 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 6 of 10

(11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir.
2000)).

23, The well-established rule adopted by the Eleventh Circuit states that a removing
party can offer its own affidavits, declarations, or other documentation to establish federal
removal jurisdiction and there is no limitation on the type of evidence that a defendant could
offer once it timely files a notice of removal. See Pretka v. Kolter City Plaza, If, Inc., 608 F.3d
759 (11th Cir. 2010) (discussing Eleventh Circuit law that states that a defendant may submit a
wide range of evidence in order to satisfy the jurisdictional requirements of removal) (emphasis
added); Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (1 Ith Cir. 2001).

24. The relevant portions of Plaintiffs itemized and specifically detailed Verified
Answers to Interrogatories conclusively establish that the amount in controversy exceeds the
$75,000.00 jurisdictional minimum. Specifically, the Plaintiff's past medical bills alone total
$108,471.25. See Ex. “E.” In addition to Plaintiffs past medical bills incurred, the Plaintiffs
Amended Complaint alleges damages for past present and future physical and mental pain and
suffering, humiliation, scarring, disability, discomfort, disfigurement, and the inability to lead a
normal life. See Ex. “C.” at § 7.

25. These representations sufficiently and conclusively establish by a preponderance
of the evidence that the amount in controversy exceeds the requisite $75,000.00 jurisdictional
minimum for this Court to retain jurisdiction. Numerous district court decisions support this
conclusion.

26. Eleventh Circuit precedent permits district courts to use their judicial experience
and common sense in determining whether the case stated in a complaint an amount in
controversy that meets federal jurisdictional requirements. Roe v. Michelin N. Am., Inc., 613 F.3d

6
TAMILTON, MILLER & BIRTHISEL Lup

150 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 7 of 10

1058, 1062 (11th Cir. 2010) (quoting Pretka, 608 F.3d at 754). Furthermore, a removing
defendant, is not required to prove the amount in controversy beyond all doubt or to banish all
uncertainty about it. See Pretka, 608 F.3d at 754. Thus, all that is required is that Wal-Mart
show, by a preponderance of the evidence, that the amount in controversy in the instant case
exceeds $75,000.00. Jd. at 752.

27. Additionally, a district court may consider the complaint and any later received
paper from the plaintiff as well as the notice of removal and accompanying documents when
deciding upon a motion to remand. See Katz, 2009 WL 1532129 at *4 (citing Lowery v. Alabama
Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). Also, ‘“‘a district court may consider
evidence outside of the removal petition if the facts therein existed at the time of removal.” Id
(citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v.
Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

28. Similarly, the Eleventh Circuit Court has held that responses to discovery,
deposition transcripts, and other documents can constitute and be considered the “other paper:
pursuant to, and required by, 28 U.S.C. § 1446(b)(3). See Wilson v. General Motors Corp., 888
F.2d 779, 780 (11th Cir. 1989) (discussing that plaintiffs response to defendant’s requests for
admissions was the “paper from which it [was] first ascertained that the case [was] one which is
or has become removable” pursuant to 28 U.S.C. § 1446(b)(3)); Lowery v. Alabama Power Co.,
483 F.3d 1213, n. 61 (noting that a number of documents have been judicially recognized as
such, including interrogatory responses).

29. Applying this principle, the Southern District of Florida has numerous cases
wherein removal was has been based on the plaintiff's admission that the amount in controversy
exceeded $75,000.00. See Johnson v. Leevers Supermarket, Inc., 2019 U.S. Dist. LEXIS 126640

7
HAMILTON, MIDLLER & BUIRTHISEL Lip

150 SOUTHEAST SECOND) AVENUE, SUITE 1200 -MIAMI, FLORIDA $3131
TELEPHONE: 305-379-3686 FACSIMILE: 305-379-3690
Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 8 of 10

(S.D.Fla.2019); Stern v. First Liberty Ins. Corp., 2020 U.S. Dist. LEXIS 13926 (S.D.Fla.2020);
Soper v. Am. Traffic Solutions., 2011 U.S. Dist. LEXIS 169452 (S.D.Fla.2011); Mgmi. Health
Sys. v. Access Therapies, Inc., 2011 U.S. Dist. LEXIS 139523 (S.D. Fla. 2010).

30. In Johnson, the defendant relied on the plaintiffs verified answers to
interrogatories to establish the basis for removal. Johnson, 2019 U.S. Dist. LEXIS 126640. The
Court in this case found that when it is not facially apparent from the complaint that the amount
in controversy exceeds the jurisdictional requirement, plaintiff's answers to interrogatories given
under oath and stating that medical expenses exceed $75,000.00 establishes the amount in
controversy requirement. The Johnson court relied on the well-established concept that 28
U.S.C. § 1446(b) allows for the consideration of “other paper,” including discovery responses, to
determine whether removal is proper. /d at *4.

31. Accordingly, this Court may look to Plaintiffs discovery responses , and
particularly, Plaintiff's Answers to Interrogatories when determining that the amount in
controversy exceeds $75,000.00 for purposes of removal based on diversity jurisdiction.

32. In this case, Plaintiff's Answers to Wal-Mart’s Interrogatories and the allegations
of the Amended Complaint conclusively establish that the amount in controversy exceeds the
$75,000.00 jurisdictional threshold. See Ex. “C” at § 1; and see Ex. “E” at No. 21.

33. Similar to Johnson, Plaintiffs verified answers to interrogatories indicates that
damages sought in this case are in excess of $75,000.00. See Ex. “E” at No. 21. The Court has
the authority to rely on Plaintiff's Verified Answers to Interrogatories as proof that the
jurisdictional limit has been met.

34. Based on the foregoing, Wal-Mart has established that Plaintiffs claimed
damages in this case exceed $75,000.00 by Plaintiff's own Answers to discovery requests

8
IAMILTON, MILLER & BIRTHISEL cue

150 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 0:20-cv-61879-WPD Document1 Entered on FLSD Docket 09/15/2020 Page 9 of 10

regarding damages related to the alleged incident set forth in Plaintiff's Amended Complaint.

Additionally, Plaintiffs Amended Complaint, [See Ex. “C” at 7], claims medical expenses and

past and future pain and suffering of an unknown quantity. See Mgmt. Health Sys. v. Access

Therapies, Inc., 2011 U.S. Dist. LEXIS 139523 (S.D. Fla. 2010). As such, removal is proper.
CONCLUSION

This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because there
exists complete diversity in this matter as the Plaintiff and Wal-Mart are citizens of different
states, and the amount in controversy exceeds $75,000.00 exclusive of interest, fees, and costs.
Upon filing of this Notice of Removal, Wal-Mart will promptly give written notice to Plaintiff,
through her attorneys of record, and the Clerk of the Circuit Court for the 17th Judicial Circuit in
and for Broward County, Florida.

WHEREFORE, Defendant, WAL-MART STORES EAST, LP, (“Wal-Mart”),
respectfully requests the Notice of Removal be accepted as good and sufficient as required by
law, and that the aforesaid action, Case No. CACE-20-009815, on the docket of the Court for the
17th Judicial Circuit in and for Broward County, Florida, be removed from that Court to the
United States District Court for the Southern District of Florida, Ft. Lauderdale Division, and
that this Court assume full and complete jurisdiction thereof and issue all necessary orders and

grant all general equitable relief to which Wal-Mart is entitled.

Date: September 15, 2020

[SIGNATURE ON THE NEXT PAGE]

9
TIAMILTON, MILLER & BEIRTILISEL ce

150 SOUTHEAST SECOND AVENUE, SUITE 1200 -MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 0:20-cv-61879-WPD Document 1 Entered on FLSD Docket 09/15/2020 Page 10 of 10

Jerry D. Hamilton, Esq.

Florida Bar No.: 970700
jhamilton@hamiltonmillerlaw.com

William H. Edwards, Esq.

Florida Bar No. 43766
wedwards@hamiltonmillerlaw.com
Sharhonda Robinson-Edwards, Esq.

Florida Bar No. 98755
srobinson(@hamiltonmillerlaw.com
HAMILTON, MILLER & BIRTHISEL, LLP
150 Southeast Second Avenue, Suite 1200
Miami, Florida 33131

Telephone: (305) 379-3686

Facsimile: (305) 379-3690

Attorneys for Defendant, Wal-Mart Stores East, LP

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on September 15, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. | also certify that the foregoing is being
served this day on all counsel of record or pro se parties identified on the following Service List
in the manner specified, cither via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

to receive electronically notices of Electronic Filing.

/s/ Sharhonda Robinson-Edwards
Sharhonda Robinson-Edwards

SERVICE LIST

Jonathan R. Friedland, Esq.

Friedland Carmona

1430 South Dixie Highway, Suite 305
Coral Gables, Florida 33146
email@fricedlandilcarmona.com
Attorney for Plaintiff

10
WAMILTON, MILLER & BIRTHISEL Lip

150 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
